DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara US 8,038,144 (hereinafter “Hara”, cited in an IDS).
Regarding claim 1, Hara discloses a transportation apparatus comprising: 
a plurality of transportation members (312, 313) that are arranged in a transportation direction for a medium and transport the medium; 
a plurality of actuators (322, 323) that drive the plurality of transportation members; and 
a processor (110) that controls the plurality of actuators in such a manner as to increase transportation velocities of the plurality of actuators in order from actuators for driving transportation members on a downstream side in the transportation direction to actuators for driving transportation members on an upstream side in the transportation direction (FIG. 10 of FIG.11 show that motor 322 of upstream roller 312 begins acceleration at T7, which is after acceleration of motor 323 of downstream roller 313).
Regarding claim 3, wherein on the basis of at least either a length of the medium in the transportation direction or spacings between the plurality of transportation members, the processor determines times to start to increase the transportation velocities of the plurality of actuators (timing to control motors 322 and 323 is dependent upon length of the sheet, at a time T5 deceleration of motor 322 occurs, which is based on the length of the sheet, to trigger start of acceleration of motor 323).
Allowable Subject Matter
Claim 2, 4, and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/           Primary Examiner, Art Unit 3653